I dissent. In the first place, to my mind the statement with respect to the facts does not fairly reflect the record. In the second place, the opinion is founded on a wrong concept as to the legal principles governing the approach to the problem before us. Thirdly, the facts set forth in the record do not show any criminal negligence. Fourthly, the record indicates that the accident was not the result *Page 82 
of any negligent act of defendant, but the result of the acts of other parties. I shall outline under these four points, the places wherein I think the prevailing opinion is in error.
First: The opinion states that "immediately after this car [Thatcher's] had been clocked it commenced veering to the right." The testimony of both patrolmen is to the effect that at the clocking the patrol car was 150 to 200 feet behind Thatcher and they then started to overtake him and pull him off the road. When they started to pull him off the highway, or when they were just back of him, trying to come around him to pull him off the road, the Thatcher car veered to the right, and a fluff of dust blew up. I note this difference because I do not think the record justifies the conclusion or inference that the car was veering off so that its lights would show the people on the shoulder of the road before the instant of impact. I shall advert later to further significance of the distinction, in noting the fourth point. The prevailing opinion says: "A cloud of dust arose at the point of impact." I shall say something later about the point of impact. Both patrolmen testified that they never saw any pedestrians, never had any view of the pedestrians — the first time they saw any pedestrians was, they say, after they had stopped and turned around; that the dust did not obscure the view. In the language of patrolman Evans, "it wasn't very large — it was just a small clump of dust arising. It didn't cut out ourvision any." (Italics mine.) These bits of the record in themselves are trifling but they seem to be the sand upon which the house of the prevailing opinion is built. Later on I shall let the rain descend upon that house.
Second: The majority opinion says
"the primary question to be determined is: Was the evidence produced by the state sufficient to require the court to submit the case to the jury?"
That is the question. But the opinion does not consider the evidence from that point of view. It seems to treat *Page 83 
the matter as though the question were: Was the evidence such that we would not hold the court in error had he submitted the case to the jury? If the court had submitted the case to the jury and Thatcher were complaining that the court should not have done so, the way of approach and the conclusions reached by Judge Cowley might be correct. We would then examine the record to see if the evidence would justify the court in submitting the case to the jury. Here the trial court did not do so, and we are asked to hold that the evidence was such that it required the court to submit the case to the jury. The situation is reversed, the ruling was the opposite way, and the approach to the problem must be from a different premise.
The trial court presided over all proceedings; it saw and heard the witnesses; it was familiar with the evidence; it was called upon to rule and pass on a motion regularly presented at the close of the state's case. That motion to dismiss called upon the court to review, consider and take stock of the evidence, and to weigh the same, for the purpose of determining whether, in the reasoned judgment of the court, there was sufficient credible evidence of criminal negligence to justify a verdict of guilty against the defendant. In such a case, if the evidence is strong or definite or positive or probable, and covers each point the state must prove, there is no call for the exercise of the court's reasoned judgment or discretion, and the motion should be denied. 23 C.J.S., Criminal Law, § 1143 p. 657; State v.Whitman, Mo., 248 S.W. 937; State v. Loges, 339 Mo. 862,98 S.W.2d 564. If the evidence is wholly lacking on any of the essential facts the state must prove, or if the evidence is so weak, uncertain, or unstable as in the opinion of the court to be unworthy of belief, he is under the duty to dismiss the action.Allison v. State, 11 Okla. Crim. 508, 148 P. 824; 23 C.J.S., Criminal Law, § 1143, p. 657; 16 C.J. 934, and note 55; People
v. Broderick, 146 Misc. 566, 262 N.Y.S. 602; People v.Fazio, Misc., 5 N.Y.S.2d 195; U.S. v. Morley, 7 Cir.99 F.2d 683; 23 C.J.S., Criminal Law, § 1149, p. 679. Between these two extremes lie the cases where there is some *Page 84 
evidence pointing to the essential facts which the state must prove, but such evidence is meager, or unstable, or indefinite, or uncertain, or improbable, or unworthy of belief. The court is then called upon to review, consider and weigh the evidence, and determine whether in its reasoned judgment the jury could without the use of far fetched inferences, find as reasonable men, that defendant was guilty. Such a situation poses a problem where the court in weighing the evidence might incline either way. This comes within the field of its judicial discretion. Since the trial court sees the witnesses, hears them, and has before it all the elements and matters which enter most largely into determining the credibility or weight of the testimony it is in a better position to judge thereon than are we. On the written record, all witnesses testify with equal celerity, without hesitation, without an unnatural desire to talk, without heat and without embarrassment and doubt. Hence the rule that on such matters, where the trial court has all the advantages for consideration of the testimony, its judgment is final and conclusive and we will not disturb it. In State v. Karas,43 Utah 506, 136 P. 788, 790, this court, speaking through Mr. Justice Straup, discussed this matter at some length, and there stated:
"Evidence which tends to prove a fact in issue, however slight that tendency may be, of course, is admissible. But whether it alone, or when considered with all the evidence in the case and in the light most favorable to the party adducing it, is sufficient to justify a finding as to such fact, is a question for the court, not the jury. * * * Because evidence relevant to or bearing upon some fact in issue, and hence admissable though however slight its tendency may be to prove it, has been received does not authorize a jury, on the theory that they are the sole judges of its sufficiency to induce belief and to establish a fact, to give such effect to it, when within the range of reasonable probabilities, inferences, or deductions, such a finding cannot justifiably be made. * * * But in every case, before its submission to the jury, there is always a preliminary question of law for the court whether there is sufficient evidence upon which the jury may properly proceed to find a verdict. There is hence nothing to the conclusion that since admissible evidence bearing on or relevant to identity was adduced and received, and *Page 85 
inasmuch as the jury are the sole judges of the facts, the weight of the evidence, and the credibility of the witnesses, the question of sufficiency to establish the fact of identity was for the jury. For the court was called upon to determine, as a preliminary question of law, whether there was sufficient evidence to justify a finding that the defendant was the perpetrator of the offense."
And in State v. Burch, 100 Utah 414, 115 P.2d 911, 912, we said:
"If circumstantial evidence is submitted to a jury, it is accompanied by an instruction that to convict upon such evidence, that evidence must exclude every reasonable hypothesis of innocence. That such an instruction is given implies that there is a question for the jury to decide as to whether or not such evidence does exclude that hypothesis. But, if the evidence is such that reasonable men would not differ upon the fact that it includes such an hypothesis, then it is not a question for the jury, but is one for the court."
And in People v. Frahm, 107 Cal. App. 253, 290 P. 678,681, the court said:
"Even though a prima facie case had been made as to the defendant Kucera's guilt, the trial court must have thought that the evidence was weak and of such an unsatisfactory character that it would not sustain or uphold a conviction. We cannot hold that this belief upon the part of the court was unfounded or that it was an abuse of discretion to discharge the defendant Kucera."
Third: The facts deducible from the record, in the light most favorable to the state, are simply these: On the night of August 8, 1943, Thatcher, a U.S. Navy boy, home on furlough, was driving a car southward on the state highway through the town of Orem. As two state road patrolmen in a car coming west on Canyon Road stopped for the intersection of Canyon road and State Street, Thatcher crossed such intersection traveling about forty-five miles per hour. The statutory speed limit on State Street was fifty miles per hour, but the state road commission had posted signs reading 35 miles per hour. The patrolmen thought Thatcher was driving too fast, so pulled into the intersection, turned south and speeded up to overhaul *Page 86 
him. At one point the patrolmen attained a speed of seventy-five miles per hour. When about 150 feet from Thatcher, the patrolmen slowed up to sixty miles, clocked Thatcher at that speed, and then speeded up again to "pull him off the road." There was no other traffic on the paved street, but five pedestrians were walking southward along the west dirt shoulder of the highway nearly one-half mile south of the aforesaid intersection, at a point referred to as the Stratton Fruit Stand. Thatcher was driving in a straight line, his right wheels following a tarred line about four feet in from the edge of the pavement. At about the point of the fruit stand, as the patrolmen speeded up on a line to the left of Thatcher's car to "pull him off the road," the Thatcher car veered to the right, where it struck some of the pedestrians, turned across the pavement to the east or left side, came back across to the right shoulder and stopped at a point about 110 feet south of the fruit stand. The patrol car did not swerve from its course but continued to a point beyond that at which the Thatcher car stopped, turned around and came back northward. The headlights then revealed a lady's slipper in the road, north of the Thatcher car, and three pedestrians standing about ten feet south of the fruit stand. That was the first time the patrolmen had seen the pedestrians. When they stopped their car they saw two injured persons lying west of the shoulder of the road. Both died later, and upon such deaths this charge of manslaughter is founded. These are all the facts that are not against the state.
I now note some other matters in the state's evidence which are in no sense helpful to the state. The testimony of the state's witnesses makes frequent reference to what they call the "point of impact," or what they treat as the place where the people were struck. The witnesses said frankly there were no marks on the road to indicate where the persons were struck; that they could not tell where it was; that they decided on this particular spot, 49 feet north of the fruit stand, because lying west of the highway at that point were part of a package of cigarettes and *Page 87 
part of a match folder. They did not pick them up. There is no evidence that these articles belonged to any of the five persons; no evidence that any of them ever used any cigarettes, ever lost any, or ever had any. An inference therefore that this was was the point of impact is pure unadulterated assumption. Furthermore, the evidence is rather definite that this was not the point of impact. The two injured persons were found lying some 87 feet and 43 feet, respectively, south of this point; the lady's slipper was 30 feet south. The pedestrians who were not hurt testified they jumped off the shoulder and to the west. They were located about ten feet south of the fruit stand, and there is no evidence that prior to being located there they had moved since they jumped off the shoulder. Shirleen Thompson said the impact occurred exactly in front of the fruit stand. Every scintilla of evidence pertaining to the impact therefore would locate that point at or a little south of the fruit stand. This would place the position of the injured people 48 feet and 25 feet, respectively, from the point of impact, instead of the distances contended by the state. This is significant only as it reflects upon the place of the accident (referred to again later) the force of the impact, and speed of the car, and the general credibility and weight of the testimony.
The second kink in the evidence, sticking out like a sore thumb, is the contention that Thatcher's car, which admittedly was the slower, veered to the right, struck the people, swerved to the left across the road and back to the right side, and stopped, without causing the patrol car to change its course, although the patrol car was at the left of the Thatcher car, or immediately to its left rear, just starting to or ready to "pull him off the road" when Thatcher veered to the right. Why did the patrol car go down the road beyond the point where Thatcher stopped and then turn around and come back north? They had seen no pedestrians, and knew of no accident. The logical inference is that their speed was so great they were carried well beyond Thatcher's stopping point before they stopped. *Page 88 
Another quandary is the testimony with respect to speed. If Thatcher were traveling 60 miles per hour, as the patrolmen say they clocked him (and they say he was at one point 600 feet ahead of them), he would travel 88 feet per second, or use 30 seconds to travel from Canyon Road to the scene of the accident. If the patrolmen had traveled the entire distance at their greatest speed of 75 miles per hour (neglecting entirely the fact that they started from scratch) they would require 27 seconds to make up or overcome the 600 feet Thatcher was ahead. But to make up a difference of 600 feet, the patrol car would travel a distance of 2,970 feet, or to a point 330 feet beyond (south) of the scene of the accident. When you allow that the patrol car started from scratch, picked up to 75 miles per hour, slowed up to 60, clocked Thatcher, and again picked up speed to "pull him off the road" all in a lapse of 27 seconds of time, which they would need at 75 miles per hour to overcome the lead they say he had, it just makes the speed schedule a physical impossibility. I readily concede such speeds and distances are estimates, but since we must conclude that the patrolmen knew their own speed, which they say never exceeded 75 miles per hour it simply must follow that Thatcher's speed was far less than that which they stated. If Thatcher's speed was 45 miles per hour, the time and distance schedule could fit as a practical possibility. In fact that figures out just about right to balance with the patrolmen's speed and distance.
Do the facts show criminal negligence — that is, marked disregard for the safety of others? As pointed out in the prevailing opinion, the state relied upon three grounds. Also as indicated by Judge COWLEY we are agreed that the evidence is insufficient to justify the jury in finding that Thatcher lost control of his car, and if the evidence would not justify such finding, the trial court was not in error in taking the case from the jury upon that ground.
The opinion concludes that Thatcher was traveling at an unlawful speed, to wit 60 miles per hour, and that the *Page 89 
jury could have found that such speed was criminal negligence. We have shown conclusively that for him to have been traveling 60 miles per hour is a physical impossibility under the facts and circumstances and the positive evidence. If the state's witnesses are to be believed at all, his speed could not have been more than 45 miles per hour. The statutory speed limit was 50 miles per hour. But the question is not: Could the jury have so found, but under the evidence was the court required to let them speculate on the matter?
The opinion says that had Thatcher been driving slower he would have had the pedestrians within the range of his headlights for a longer period of time and thereby would have had a better opportunity to avoid hitting them. Had he been sitting still he would not have hit them at all. The question is not, should he have been driving slower; or, was it negligence to drive at that speed; but was it criminal negligence to drive at the speed he did considering the state of traffic on the highway? The opinion holds that because Thatcher's car veered to the right and struck the pedestrians, the jury could find that he failed to keep a lookout to discover their presence. The question is not, could the jury so have found, but was the court required to permit them to so find?
The opinion finally states its position thus:
"We conclude that defendant's failure to keep his eyes and attention on the road in front of him while driving at a high rate of speed at nighttime was sufficient evidence to have justified the jury in finding that his driving was in marked disregard for the safety of [others]."
Before analyzing the statement, I remark again, the question here is not whether the jury could have so found, but whether the court was required to permit them to consider that question. InState v. Lingman, 97 Utah 180, 91 P.2d 457, 465, this court, speaking through Mr. Justice Wolfe, made an exhaustive examination and discussion of *Page 90 
the manslaughter statute especially with regard to death by automobile, and pointed out that there may be many deaths from violation of traffic laws or rules which do not give rise to a criminal action. We there said:
"Where is the line at which the infraction becomes more than civil negligence, that is, criminal negligence? * * * We think the `unlawful act,' that is, the infraction, must be done in such a manner as to more than constitute a mere thoughtless omission or slight deviation from the norm of prudent conduct. It must be reckless or in marked disregard for the safety of others. When it does that, it passes the stage of mere malum prohibitum and approaches the unsocial aspects of malum in se. * * * Criminal negligence therefore sufficient to satisfy arm (a) of the manslaughter definition means more than mere thoughtlessness or slight carelessness. It means reckless conduct or conduct evincing a marked disregard for the safety of others."
In State v. Adamson, 101 Utah 534, 125 P.2d 429, 430, in reversing the judgment, we said:
"Does the evidence show that defendant was driving `recklessly or with marked disregard for the safety of others?' This question must be answered in the negative."
and quoted as authority the foregoing statements from Mr. Justice Wolfe. And in State v. Gutheil, 98 Utah 205, 98 P.2d 943,944, we said:
"What was it that Gutheil did or did not do that shows he acted recklessly and in marked disregard of the rights of others?"
That is the law in this jurisdiction. Criminal negligence or marked disregard for the safety of others must be manifested by a reckless disregard of consequences, or a needless indifference to the rights and safety of others; Croker v. State,57 Ga. App. 895, 197 S.E. 92; State v. McMahan, 57 Idaho 240,65 P.2d 156; by such conduct as from which it could be reasonably foreseen that death or bodily injury could be a probable result thereof; State v. Agnew, 202 N.C. 755, 164 S.E. 578. It is conduct which constitutes such a departure from what would be the conduct of an ordinarily careful and prudent man under the *Page 91 
same circumstances as to furnish evidence of that indifference to consequences which in some offenses takes the place of criminal intent. French v. State, 28 Ala. App. 147, 180 So. 592, 594. It is such negligence as amounts to a wilful indifference to the injury liable to follow, Jones v. Chicago, R.I.  P.R. Co., 8 Cir., 260 F. 929; it is manifest when the negligent conduct is incompatible with a proper regard for human life, Schultz v.State, 89 Neb. 34, 130 N.W. 972, 33 L.R.A., N.S., 403, Ann. Cas. 1912C, 495. To constitute criminal negligence there must enter into the act some measure of wantonness or flagrant, or reckless or marked disregard of safety, or wilful indifference.People v. Driggs, 111 Cal. App. 42, 295 P. 51. I find nothing in the record and the opinion points out nothing from which marked disregard for the safety of others (the test laid down in the Lingman case, supra) can be found or inferred. The opinion gives us no help on this matter except ipse dixit.
Mr. Justice WOLFE has written a concurring opinion which to my mind does not strengthen the opinion of Judge COWLEY. Neither the prevailing opinion nor the concurring opinion cite any authority that requires a reversal of this judgment except ipse dixit. There is not a citation, nor a word of evidence given to indicate that there was anything done by Thatcher that showed a markeddisregard for the safety of others. If the trial court was wrong in this case, then every case in which a death results should be submitted to a jury, and the Lingman case considered as overruled. It is no longer a question of criminal negligence, but did someone die? If so, it should go to the jury! Let me advert to the opinions. Judge Cowley concludes that speed was the proximate cause of the accident. But the speed basis for the opinion cannot be sustained. It is a physical impossibility and a mathematical monstrosity. I note that the concurring opinion, realizing the physical impossibility of the correctness of the officers' testimony as to speed and distances, argues that perhaps the jury would have concluded the officers were right as to speed *Page 92 
but wrong as to distances. That argument is untenable. The distances testified to were measured and taped off. There is no room for anyone to doubt or be permitted to doubt the distance from Canyon Road to 4th North Street or to the Stratton Fruit Stand. And that distance alone makes the speed impossible. I must conclude therefore that the trial court properly took the case from the jury.
Fourth: On State Street at the approaches to the intersection with Fourth North Street in Orem, there are built up in the center half of the paved highway traffic controls to direct through traffic to the outside of the road, and make a safety zone for cars intending to turn off into 4th North Street to slow up and wait an opportunity to make a turn through the north and south traffic. This narrows down the road for through traffic each way, to one-fourth the road width instead of one-half. I think the conclusion inescapable from the record that as Thatcher approached this traffic control, and the patrol car was coming up at a high rate of speed on a line at his left, as though bent on passing where the traffic control would force the patrol car over into Thatcher's lane of travel, Thatcher veered to the right to avoid a collision. Unfortunately the pedestrians, not seen by either car, were at that spot and the accident resulted to them rather than a collision between the cars.
I must conclude that there was no basis for this appeal, nor for reversal of the judgment under the provisions of the statutes. Appeals by the state in criminal cases lie only on questions of law, since defendant cannot be again brought to trial. An appeal therefore that does not settle a point of law which will be helpful in future cases is wholly abortive, a waste of time, effort and expense. This appeal settles nothing except that the prosecutor can say to the judge, now off the bench, "I told you so." The opinion is no guide or help in future cases, unless it be considered as overruling the Lingman case. Furthermore, Section 105-43-1, U.C.A. 1943, provides that this court must give judgment without regard to errors unless satisfied *Page 93 
that but for such error the judgment may well have been otherwise, and that "it shall not be presumed to have resulted in prejudice". Since the effect of the judgment, and the position and rights of the parties are the same regardless of reversal, and no law question is settled for future cases, the whole thing is in the nature of a sideshow — a moot entertainment without effect.
I think the action of the District Judge was the only proper course he could take.
TURNER, J., being disqualified, did not participate herein.